Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                          April 12, 2016
       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
    STATE OF WASHINGTON,                                              No. 46320-2-II

                                   Respondent,

             v.

    S.D.,                                                       UNPUBLISHED OPINION

                                   Appellant.

            SUTTON, J. — S.D.1 appeals his adjudication of guilt on two counts of first degree child

molestation. He argues that the juvenile court erred in finding that one of the two victims, six-

year-old S.C., was competent to testify. Because substantial evidence supports the juvenile court’s

findings that S.D. challenges, the juvenile court did not abuse its discretion when it found S.C.

competent to testify. Thus, we affirm.

                                                 FACTS

                                            I. BACKGROUND

            Angelique C. and Kassie D. and their families were close friends. S.C. and A.C. are

Angelique’s daughters; S.D. is Kassie’s son.




1
 We use initials for the parents’ last names and the juvenile children involved in this incident to
protect their privacy. Pursuant to General Order 2011-1, the name of the minor[s] will be indicated
with initials. Gen. Order 2011-1 of Division II, In re the Use of Initials or Pseudonyms for Child
Witnesses in Sex Crime Cases (Wash. Ct. App.), http://www.courts.wa.gov/appellate_trial_courts/.
No. 46320-2-II


          From January through May 2013, Kassie cared for S.C.,2 A.C.,3 and the girls’ younger

brother at her (Kassie’s) house before and after school. On July 4, S.C. told Angelique that S.D.4

had touched her and A.C.’s “privates.” 2 Verbatim Report of Proceedings at 43 (VRP).

          That evening and the following morning, Angelique questioned each girl separately about

this disclosure. When she asked S.C. where S.D. had touched her, S.C. pointed to her genitalia

and told her mother that S.D. had touched and moved his finger around her “privates”; showed her

his “privates”; and asked her to put her mouth on his “privates,” but she refused. 2 VRP at 46–47.

S.C. was not specific about how many times this had happened, but she also told her mother that

it had happened in S.D.’s bedroom and that S.D. had also touched A.C.

          Similarly, A.C. told Angelique that S.D. had touched her “privates”; shown her his

“privates”; and asked her to put her mouth on his “privates,” but she refused. 2 VRP at 48. A.C.

also told her mother that this had happened in S.D.’s bedroom and a tent and that it had happened

more than one time.

          Angelique reported the allegations to the police and took the girls to medical exams and

forensic interviews. Keri Jean Arnold, the child interview specialist for the Pierce County

Prosecutor’s Office, interviewed the girls several days later. Arnold recorded the interviews.5




2
    S.C. was five at the time.
3
    A.C. was seven at the time.
4
    S.D. was 14 at the time.
5
  Although the juvenile court heard these two recordings at trial, they are not part of the record on
appeal. Accordingly, we rely on the juvenile court’s findings of fact I–V when describing these
interviews.


                                                 2
No. 46320-2-II


        During her interview, S.C., described being in S.D.’s bedroom, stated that S.D. had “put

his finger in her ‘private spot,’” and pointed to her vaginal area to show where her “private spot”

was located. Clerks Paper’s (CP) at 69. She also stated that S.D. had shown her his penis and

asked her to put her mouth on it, but she refused. A.C. described similar events but provided

greater detail.

        During her medical exam, S.C. told Michele Breland, the nurse practitioner conducting the

exam, that S.D.’s finger “went in [her] private spot.” 3 VRP at 197. A.C. told Breland that S.D.

had done “‘something’” to her “‘private spot.’” 3 VRP at 190.

                                          II. PROCEDURE

        The State charged S.D. in juvenile court with one count of first degree child molestation

involving A.C. and one count of first degree child molestation involving S.C. S.D. moved to

exclude S.C.’s testimony and her related hearsay statements on the ground that she was

incompetent to testify. Because this was a bench trial, the juvenile court considered these motions

throughout the course of the trial.

        During S.C.’s testimony, S.C. was able to recall several facts that were contemporaneous

to the sexual conduct. 6 But as to the sexual conduct itself, S.C. testified that she had either

forgotten or “[could not] remember anything” specific about the incidents. 1 VRP at 89–90. She




6
  Specifically, she was able to recall (1) she had gone to Chuck-E-Cheese’s for her birthday, but
she was unsure of what she had done there, (2) all of her family members and S.D.’s family
members, (3) all of her siblings’ ages, (4) a dog her family had owned that had passed away around
the time of the incident, (5) her current teacher, (6) the fact she attended a different school for
kindergarten, although she could not recall the teacher’s name, (7) the fact she and her sister were
always required to complete their homework immediately upon arriving at S.D.’s house after
school, and (8) the fact S.D.’s bedroom was green.


                                                 3
No. 46320-2-II


was also unsure about why she was not allowed to see S.D.’s family anymore. In addition,

although she testified that she had told her mother about some of the things S.D. had done to her

and about S.D. also doing these things to A.C, S.C. testified that she did not remember whether

she had told her mother about everything that had happened. She did, however, testify, that what

S.D. had done was wrong and that he had asked her to touch his body, although she was not sure

what part. S.C. did not appear to remember talking to Arnold, and she could not remember what

she had told Breland. Counsel also questioned S.C. extensively about the concept of the truth

versus a lie.7

         Based on the trial testimony and the applicable statute and case law, the juvenile court

found that S.C. was competent to testify and denied the motion to exclude S.C.’s testimony and

hearsay statements. In its written findings of fact and conclusions of law on the competency issue,

the court addressed each of the five Allen8 factors.9

         Ultimately, the juvenile court adjudicated S.D. guilty of two counts of first degree child

molestation. S.D. appeals.




7
    We set out this testimony in more detail below.
8
    State v. Allen, 70 Wn.2d 690, 692, 424 P.2d 1021 (1967).
9
    We describe the relevant findings in more detail below.


                                                  4
No. 46320-2-II


                                            ANALYSIS

       S.D. argues that the juvenile court erred in entering findings of fact I–V and erred in ruling

that those findings support its conclusion of law that S.C. was competent to testify.10 Specifically,

he argues that the court erred when it found that S.C. had satisfied the five Allen factors.11 His

arguments focus on three things: (1) S.C.’s testimony that she did not understand the difference

between the truth and a lie, (2) S.C.’s inability to “remember anything” about the alleged incidents,

Br. of Appellant at 13 (quoting 1 VRP at 86–90), and (3) S.C.’s inability to testify about the details

of the crime. We disagree.

                                       I. LEGAL STANDARDS

       Washington courts presume that all witnesses are competent until proved otherwise by a

preponderance of the evidence. State v. Brousseau, 172 Wn.2d 331, 341, 259 P.3d 209 (2011).

The “party challenging the competency of a child witness has the burden of rebutting [the]

presumption [of competency] with evidence indicating that the child is of unsound mind,

intoxicated at the time of his production for examination, incapable of receiving just impressions




10
  S.D. also argues that he was prejudiced by this error because S.C.’s out-of-court statements to
Arnold would not have been admissible under Crawford v. Wash., 541 U.S. 36, 124 S. Ct. 1354,
158 L. Ed. 2d 177 (2004), if the juvenile court had not allowed S.C. to testify. Because we hold
that the juvenile court did not err in finding S.C. competent to testify, we need not reach S.D.’s
prejudice argument. But even if we were to reach the prejudice argument, Crawford would not
apply because we hold that the trial court properly allowed S.C. to testify. See State v. Hopkins,
134 Wn. App. 780, 790, 142 P.3d 1104 (2006) (third prerequisite for Crawford to apply is that the
defendant must not have had an opportunity to cross-examine the declarant).
11
   S.D. assigns error to the juvenile court’s findings of fact I, II, III, IV, and V on the competency
issue, which were the juvenile court’s findings on each of the five Allen factors.


                                                  5
No. 46320-2-II


of the facts, or incapable of relating facts truly.” State v. S.J.W., 170 Wn.2d 92, 102, 239 P.3d 568

(2010).

          “The Allen factors continue to be a guide when competency is challenged.” S.J.W., 170

Wn.2d at 102. The five Allen factors the court considers examine whether the witness: (1) is

capable of understanding the obligation to tell the truth, (2) has the mental capacity at the time of

the incident and the ability to receive an accurate impression of the incident, (3) has sufficient

memory to retain an independent recollection of the incident, (4) has the capacity to express in

words her memory of the incident, and (5) has the capacity to understand simple questions about

the incident. Allen, 70 Wn.2d at 692.

          We review the juvenile court’s child competency determination for manifest abuse of

discretion. State v. Leavitt, 111 Wn.2d 66, 70, 758 P.2d 982 (1988) (citing Allen, 70 Wn.2d 692).

We accord significant deference to the juvenile court’s conclusions as to the competency of a

witness to testify. Brousseau, 172 Wn.2d at 340. We examine the entire record including the

child’s trial testimony. Brousseau, 172 Wn.2d at 341, n. 5; State v. Woods, 154 Wn.2d 613, 617,

114 P.3d 1174 (2005) (citing State v. Avila, 78 Wn. App. 731, 737, 899 P.2d 11 (1995). The court

abuses its discretion when the evidence does not support the court’s findings of fact or the court’s

decision is contrary to law. State v. Williamson, 100 Wn. App. 248, 257, 996 P.2d 1097 (2000).

                                 II. CHALLENGED ALLEN FACTORS

A. FIRST ALLEN FACTOR

          The juvenile court made the following finding on the first Allen factor–the capacity to

understand the obligation to tell the truth:




                                                 6
No. 46320-2-II


         S.C. understands her obligation to speak the truth on the witness stand[.] During
         her testimony, she mentioned several times the importance of telling the truth,
         including that it was the most important thing, that she would be in trouble if she
         did not tell the truth, that the judge would be angry if she did not tell the truth, that
         she got punished at home if she did not tell the truth, and that she did tell the truth
         during her testimony.

CP at 51. S.D. argues that the juvenile court erred in finding that S.C. understood her obligation

to speak the truth because she twice testified she did not know the difference between the truth and

a lie.

         Although S.D. is correct that S.C. testified that she did not understand the difference

between the truth and a lie, the record also shows that S.C. did, in fact, understand these concepts,

but was just unable to articulate the difference. First, during the State’s direct examination of S.C.,

the State specifically questioned S.C. about her obligation to tell the truth while testifying:

         Q [Prosecutor]. What’s the most important thing for you to do today?
         A [S.C.]. Tell the truth.
         Q.     What is it?
         A.     Tell the truth.
         Q.     No matter what?
         A.     Yes.
         Q.     When you are at home, do your Mom and Daddy want you to tell the truth?
         A.     Yes.
         Q.     What happens if you don’t?
         A.     I get in trouble.
         Q.     What kind of trouble?
         A.     Spanking or corner.
         Q.     Spanking or corner?
         A.     Yeah.
         Q.     You have to stand in the corner?
         A.     Yes.
         Q.     Is the same thing true for [your sister]? Does she have the same rules that
                you do?
         A.     I don’t know if she has three rules or two rules.


                                                    7
No. 46320-2-II


         Q.     Okay. Is telling the truth one of her rules, too?
         A.     Yes.
         Q.     Is that an important rule at your house?
         A.     Yes.
         Q.     Do you think it’s an important rule today?
         A.     Yes.
         Q.     The Judge up there in the robe, [S.C.], how do you think she will feel if you
                don’t tell the truth?
         A.     Mad.
         Q.     Do you think she will be mad?
         A.     Yeah.
         Q.     Do you think it’s important that you tell her the truth about everything?
         A.     Yeah.
         Q.     Will you promise to do that?
         A.     Yeah.

2 VRP at 79–80.

         The State later recalled S.C. and questioned her about the difference between the truth and

a lie:

                 [Prosecutor]: Hi, [S.C.]. You know what, there’s a couple questions I
         forgot to ask you. I’m really sorry I made you come back in here. Can I ask a
         couple more quick questions?
                 [S.C.]: Yeah.
         ....
         Q [Prosecutor]. Do you remember how we talked about your mom and dad telling
                you it’s important to tell the truth?
         A [S.C.]. Yeah.
         Q.     Do you know the difference between a truth and a lie?
         A.     No.
         Q.     No?
         A.     No.
         Q.     Are you sure?
         A.     Yeah.
         Q.     Let me ask you this: If you’re telling somebody the truth, are you telling
                them something that really happened or something that’s pretend?


                                                  8
No. 46320-2-II


          A.     Really true.
          Q.     If you’re telling them something that’s pretend, is that something that really
                 happened or didn’t happen?
          A.     Didn’t happen.
          Q.     Did not happen?
          A.     Yeah.
          Q.     Do you know your colors, [S.C.]?
          A.     Yes.
          Q.     What color is Ms. Trina’s shirt?
          A.     Blue and red.
          Q.     Huh?
          A.     The one inside is blue, the one outside is red.
          Q.     What color is your sweatshirt?
          A.     Pink.
          Q.     So if I tell you that you’re wearing a green sweatshirt, am I telling you the
                 truth or am I telling you a lie?
          A.     Lie.
          Q.     If I tell you that you’re wearing a pink sweatshirt, am I telling you the truth
                 or am I telling you a lie?
          A.     Truth.

2 VRP at 117–18 (emphasis added). On cross examination, defense counsel asked S.C. if she

knew “the difference between a truth or a lie.” 2 VRP at 119. S.C. again responded, “No.” 2 VRP

at 119.

          Although S.C. could not verbalize the difference between the truth and a lie, “[a] child’s

inability to express an understanding of the meaning of truth does not affect [her] competency as

long as [s]he possesses a sufficient understanding of truth to insure [her] testimony is not the result

of fabrication or imagination.” State v. Sims, 4 Wn. App. 188, 190, 480 P.2d 228 (1971). Here,

S.C. demonstrated that she possessed a sufficient understanding of the truth and a lie. She was

able to identify a lie and the truth when the State questioned her about the color of her sweatshirt,

and she testified that the truth was something that was real and not pretend. Additionally, S.C.


                                                   9
No. 46320-2-II


clearly articulated that she understood she was obligated to tell the truth in the court proceeding.

Thus, substantial evidence supports the juvenile court’s finding that S.C. met the first Allen factor.

B. SECOND AND THIRD ALLEN FACTORS

       The juvenile court made the following findings on the second Allen factor—that she has

the mental capacity at the time of the incident and the ability to receive an accurate impression of

the incident:

               2. S.C. had the mental capacity at the time of the incident to receive an
       accurate impression of it. S.C. testified about things that occurred before and
       during the charging period. She provided details about those things, and she was
       able to testify about things that happened at the respondent’s house on different
       occasions, and many of those details were confirmed by her mother and by her
       sister (A.-M C). Although S.C. appeared reluctant to discuss specific details in
       court, there is no evidence that suggests she lacked the capacity to receive an
       accurate impression of the incidents that occurred with the respondent.

CP at 51.

       The juvenile court also made the following findings on the third Allen factor—sufficient

memory to retain an independent recollection of the occurrence:

               3. S.C. has sufficient memory to retain an independent recollection of the
       incident[.] She was also able to testify about things that occurred before the
       charging period, and many of those details were confirmed by her mother. This
       factor does not require S.C. to actually testify about the details of the incidents with
       the respondent[.] Rather, it requires S.C. demonstrate a sufficient capability of
       remembering things that occurred during that time period, and she has done that
       during her testimony in this case.

CP at 52.

       S.D. argues that because S.C. “could not ‘remember anything’” about the alleged incidents,

the juvenile court’s findings on the second and third factors were erroneous. Br. of Appellant at




                                                 10
No. 46320-2-II


13 (quoting 1 VRP at 86–90). S.D. also argues that S.C.’s lack of current memory is dispositive.

Again, we disagree.

       As the juvenile court acknowledged, S.C. was not required to testify about the specific

incident, which is the core of S.D.’s argument, but, rather, she was required to have the mental

capacity at the time to receive an accurate impression (the second Allen factor) and an ability to

relate contemporaneous events (the third Allen factor). The ability to relate contemporaneous

events is sufficient to support an inference that the witness is also competent to testify about the

charged incident. State v. Przybylski, 48 Wn. App. 661, 665, 739 P.2d 1203 (1987); see also

Woods, 154 Wn.2d at 620; Avila, 78 Wn. App. at 736–37.

       The juvenile court found that S.C. had both the mental capacity at the time to receive an

accurate impression and the capacity to remember contemporaneous facts. The record shows that

at trial S.C. testified about a number of events that were contemporaneous with the crimes. For

instance, she testified about the pet she owned at this time. She described the fact that she and her

sister would go to S.D.’s house after school and do their homework first thing. She named S.D.’s

parents and siblings and testified that she and her sister played with S.D.’s siblings. She testified

that she, her sister, and S.D. played in S.D.’s bedroom and said that the walls were green. She

testified to what grade she was in at the time. And S.C.’s testimony was largely corroborated by

other witnesses including her mother.

       S.D. argues that S.C. could not remember anything about the alleged incidents. But the

record shows otherwise. S.C. testified that S.D. did wrong things to her; that he did the same

things to her sister; that she told her mother about some of these acts and told her the truth; and

that she initially had this conversation with her mother when S.D., her mother, and her sister



                                                 11
No. 46320-2-II


stopped at a grocery store. Her mother’s testimony corroborated S.D.’s. Given S.C.’s mental

ability at the time and her ability to relate contemporaneous events, substantial evidence supports

the juvenile court’s finding that S.C. had satisfied the second and third Allen factors.

C. FOURTH AND FIFTH ALLEN FACTORS

       The juvenile court made the following finding on the fourth and fifth Allen factors–having

the capacity to express in words her memory of the occurrence and having the capacity to

understand simple questions about the occurrence:

               4. [S.C.] has the capacity to express in words her memory of the incident.
       [S.C.] frequently stated she did not remember or did not know details of any sexual
       incidents with the respondent[.] The issue in this factor, however, is only that she
       have the capacity to express her memory in words. [S.C.] testified about things that
       occurred at the same time period as the charged incidents, and she testified about
       things that occurred before then, so she had the capacity to express her memories
       in words[.] [S.C.] also gave answers that tracked the questions being asked of her,
       and answered them with words that made sense, both in content and grammar.

               5. [S.C.] has the capacity to understand simple questions about the incident.
       She showed no difficulty in answering questions on both direct and cross-
       examination, and she demonstrated her ability to ask to have a question repeated or
       clarified for her if she did not understand it. There was no evidence that S.C. lacked
       the capacity to understand simple questions.

CP at 52.

       S.D. argues that the juvenile court erred in finding that S.C. met these factors because she

did not remember the details of the incident. Again, we disagree. As with the previous factor, that

S.C. testified she did not remember the details of the specific incidents does not mean that she did

not have the capacity to express in words her memory of what had happened or the capacity to

understand the questions about the incident. See Avila, 78 Wn. App. at 736 (upholding competency

determination where child did not testify about abuse at the child competency and child hearsay




                                                 12
No. 46320-2-II


hearing); Przybylski, 48 Wn. App. at 665–66 (trial court need not examine the child witness about

particular issues and facts in the case to determine competency). As described above, S.C. testified

extensively about contemporaneous facts and was able to express herself clearly when asked

questions about contemporaneous events. Thus, she had the capacity to understand questions and

to express her memories. Thus, substantial evidence supports the juvenile court’s finding that S.C.

met the fourth and fifth Allen factors.

        Because substantial evidence supports the juvenile court’s findings I–V on the Allen

factors, S.D. fails to show that the juvenile court erred. Accordingly, we hold that the juvenile

court did not abuse its discretion when it found that S.C. was competent to testify and we affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                     SUTTON, J.
 We concur:



 BJORGEN, C.J.




 MELNICK, J.




                                                13